Citation Nr: 1029208	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  09-13 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin condition of the 
feet, including the toes.

2.  Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1967 to May 1970, and is a Vietnam combat Veteran. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decision in August 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the hearing is 
in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

On the claim of service connection for a skin condition of the 
feet, in January 2008 the Veteran stated that he was treated 
several times for jungle rot on his feet while in Vietnam.  The 
service treatment records confirm that the Veteran was treated 
for a fungal infection of the feet.  VA records in February 2009 
document a diagnosis of onychomycosis, which the Veteran asserts 
he has had since he was in Vietnam.  In April 2010, the Veteran 
testified that he has a fungus on his feet and toes and VA gives 
him medication to put on his toenails and to rub on his feet 
between the toes.  

As there is competent evidence of a current disability, evidence 
of treatment in-service, and an indication that the current 
disability may be associated with the Veteran's service, a remand 
for a VA examination is warranted under the duty to assist.  
38 C.F.R. § 3.159(c)(4)(i).




On the claim of service connection for posttraumatic stress 
disorder, on VA examination in June 2008, the VA examiner 
reported that the Veteran did not meet the criteria for a 
diagnosis of posttraumatic stress disorder.  In April 2010, the 
Veteran testified that he is currently receiving treatment for a 
psychiatric disorder.  As the Veteran is a combat Veteran, which 
and as evidence of a current psychiatric disorder is needed to 
substantiate his claim, additional development is needed under 
the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since February 2009 
from the Lexington, Kentucky, VA Medical 
Center. 

2.  Ask the Veteran to either submit or 
authorize VA to obtain private medical 
records, pertaining to the treatment of a 
psychiatric disorder.  

3.  Afford the Veteran a VA examination to 
determine whether it is at least as likely 
as not that a recurrent skin condition of 
the feet is related to a fungal infection 
of the feet documented in service. 

The examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as it is to find 
against causation.

The claims folder must be made available 
to the examiner for review.





After the above development is completed, 
adjudicate the claim for a skin condition 
of the feet, including the toes.  If the 
benefit remains denied, furnished the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

4.  If there is additional evidence of a 
psychiatric disorder, adjudicate the claim 
for a psychiatric disorder to include 
posttraumatic stress disorder, under the 
amended 38 C.F.R. § 3.304(f)(3), affording 
the Veteran a VA psychiatric examination, 
if necessary.  If the benefit remains 
denied, furnished the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



